DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2008/0092912).
Claims 1 and 11. Robinson et al. discloses an aerosol delivery device comprising  tobacco can be employed in the form of cut or shredded pieces of lamina or stem; in a processed form (e.g., reconstituted tobacco sheet, such as pieces of reconstituted tobacco sheet shredded into a cut filer form; films incorporating tobacco components; extruded tobacco parts or pieces; expanded tobacco lamina, such as cut filler that has been volume expanded; pieces of processed tobacco stems comparable to cut filler in size and general appearance; granulated tobacco; foamed tobacco materials; compressed or pelletized tobacco (molded article of cut tobacco); or the like) ([0050]). For segments or sections incorporating tobacco cut filler or processed tobacco in cut filler form, the packing density of the material within those segments or sections typically is less than about 400 mg/cm3 (0.4 g/cm3), and generally is less than about 350 3 (0.35 g/cm3); while the packing density of the material within those segments or sections can exceed about 100 mg/cm3 (0.1 g/cm3), and often can exceed about 150 mg/cm3 (0.15 g/cm3) ([0072]). Cartridge 85 comprises a segment 95 comprised of tobacco filler and downstream segment 98 may also comprise tobacco cut filler (each segment is a tobacco filler unit and the cartridge 85 is the total tobacco filler) ([0086]-[0087]; Figure 1).
Claim 2. Robinson et al. discloses that the processed tobacco can incorporate minor amounts of non-tobacco filler materials such as calcium carbonate particles ([0054]).
Claims 3 and 4. Robinson et al. discloses that for segments or sections incorporating tobacco cut filler or processed tobacco in cut filler form, the packing density of the material within those segments or sections typically is less than about 400 mg/cm3 (0.4 g/cm3), and generally is less than about 350 mg/cm3 (0.35 g/cm3) ([0072]).
Claims 5, 6, 7, and 8. Robinson et al. discloses that the tobacco can be employed in the form of cut or shredded pieces of lamina or stem; in a processed form (e.g., reconstituted tobacco sheet, such as pieces of reconstituted tobacco sheet shredded into a cut filer form; films incorporating tobacco components; extruded tobacco parts or pieces; expanded tobacco lamina, such as cut filler that has been volume expanded; pieces of processed tobacco stems comparable to cut filler in size and general appearance; granulated tobacco; foamed tobacco materials; compressed or pelletized tobacco (molded article of cut tobacco); or the like) ([0050]). 
Claim 12. Robinson et al. discloses that molded, compressed or extruded segments or pieces of tobacco-containing materials that are formed into desired shapes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2008/0092912) in view of Grierson et al. (US 2005/0098187).
Claims 9, 10, and 13. Robinson et al. discloses the inhalation article of claim 1 but does not explicitly disclose that the individual tobacco filler unit has surface area-equivalent diameter of not more than 1.0 mm or not more than 0.75 mm.
Grierson et al. discloses an agglomerated tobacco filler material comprising dust and binder. The agglomerated tobacco filler material advantageously has a bulk density substantially similar to that of cut tobacco. Preferably the bulk density of the agglomerated tobacco filler material is in the range 0.10 g/cm3 to 0.33 g/cm3, and more preferably is in the range 0.12 g/cm3 to 0.25 g/cm3, and even more preferably is in the 3 to 0.14 g/cm3. Most preferably the bulk density of the agglomerated tobacco filler material is about 0.14 g/cm3 (Abstract; [0023]-[0024]). The tobacco dust is ground to give a particle size of less than 500 µm (0.5 mm) diameter ([0052]).
Grierson et al. teaches that utilisation of tobacco dust in reconstituted products is desirable for financial and environmental reasons since fine tobacco waste is often otherwise discarded ([0002]-[0004]). Since the tobacco filler material comprising tobacco dust particles has a bulk density in the range disclosed by Robinson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date that the agglomerated tobacco filler material comprising tobacco dust particles could be used in place of the segments 95, 98 of Robinson et al. for the financial and environmental reasons taught by Grierson et al.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747